     Case 1:18-cv-01191-NONE-BAM Document 40 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7       AMY MOSS,                                      Case No. 1:18-cv-01191-NONE-BAM (PC)
 8                        Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                        MOTION TO MODIFY SCHEDULING
 9             v.                                       ORDER
10       BOWERMEN, et al.,                              (ECF No. 39)
11                        Defendants.
12

13            Plaintiff Amy Moss (“Plaintiff”) is a state prisoner proceeding pro se and in forma

14   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

15   Plaintiff’s first amended complaint against Defendants Mount and Gaona1 for excessive force in

16   violation of the Eighth Amendment.

17            On November 20, 2019, the Court issued a discovery and scheduling order setting the

18   deadline for completion of all discovery for July 20, 2020, and the deadline to file dispositive

19   motions for September 28, 2020. (ECF No. 29.) Defendants filed a motion for summary

20   judgment for failure to exhaust administrative remedies, together with a motion to stay merits-

21   based discovery, on February 11, 2020. (ECF Nos. 33, 34.) The motion to stay merits-based

22   discovery was granted on February 13, 2020. (ECF No. 35.)

23            Currently before the Court is Defendants’ motion to modify the scheduling order, filed

24   September 22, 2020. (ECF No. 39.) Defendants state that there is good cause to modify the

25   discovery and scheduling order because they were diligent in filing their motion for summary

26   judgment for failure to exhaust administrative remedies, which may dispose of the entire case.

27

28   1
         Erroneously sued as “Gayona.”
                                                        1
     Case 1:18-cv-01191-NONE-BAM Document 40 Filed 09/24/20 Page 2 of 2

 1   Although Defendants are ready to conduct merits-based discovery and to file a merits-based

 2   motion for summary judgment if the exhaustion motion is denied, it is not feasible or practicable

 3   to prepare a merits-based summary judgment motion without conducting Plaintiff’s deposition.

 4   Defendants cannot conduct Plaintiff’s deposition due to the Court’s order staying merits-based

 5   discovery. Defendants therefore request that the Court modify the discovery and scheduling

 6   order to allow completion of merits-based discovery and the filing of dispositive motions within a

 7   reasonable time after the Court rules on the exhaustion motion. (Id.)

 8          Plaintiff has not yet had an opportunity to file a response, but the Court finds a response is

 9   unnecessary. The motion is deemed submitted. Local Rule 230(l).

10          Having considered the request, the Court finds good cause to grant the requested relief.

11   Fed. R. Civ. P. 16(b)(4). Consideration of Defendant’s exhaustion motion may dispose of the

12   entire case, and it would be a waste of the parties’ time and resources to require the completion of

13   merits-based discovery and the possible filing of a motion for summary judgment on the merits

14   prior to a ruling on the exhaustion motion. Finally, the Court finds that Plaintiff will not be

15   prejudiced by the relief granted here.

16          Accordingly, IT IS HEREBY ORDERED as follows:

17          1. Defendants’ motion to modify scheduling order, (ECF No. 39), is GRANTED;

18          2. The discovery and non-exhaustion dispositive motion deadlines set forth in the

19               November 20, 2019 discovery and scheduling order, (ECF No. 29), are VACATED;

20               and
21          3. The discovery and non-exhaustion dispositive motion deadlines will be reset, as

22               necessary, following resolution of the pending motion for summary judgment for

23               failure to exhaust administrative remedies.

24
     IT IS SO ORDERED.
25

26      Dated:     September 23, 2020                          /s/ Barbara   A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        2
